Citation Nr: 9925019	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  91-45 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi

THE ISSUES

1.  Entitlement to an increase in the 50 percent evaluation 
currently assigned from July 17, 1998 for service-connected 
chronic dysthymic disorder.  

2.  Entitlement to a rating in excess of 10 percent prior to 
July 17, 1998 for service-connected dysthymic disorder.  

3.  Entitlement to an earlier effective date for the 
assignment of a 50 percent evaluation for service-connected 
dysthymic disorder.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1974 to November 
1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1989 decision by the 
RO which, in part, denied service connection for a back and 
nervous disorder, and an increased rating for service-
connected bilateral chondromalacia of the knees, rated 10 
percent disabling.  The Board remanded the appeal to the RO 
for additional development in September 1992.  

By rating action in April 1993, the RO assigned separate 
evaluations for the veteran's service-connected 
chondromalacia of the right and left knees, each rated 10 
percent disabling, and granted service connection for chronic 
dysthymic disorder, rated 10 percent disabling, effective 
from November 8, 1988.  The remaining issues on appeal, 
including the additional issues of entitlement to pension and 
a temporary total rating based on hospitalization from 
October 1988 to August 1989, were denied.  

In an August 1994 Board remand, it was noted that the 
veteran's claims file had been lost.  The Board directed to 
the RO to make another effort to find the veteran's claim 
file, or in the alternative, to reconstruct the file.  At 
that time, the issues were characterized as service 
connection for a back disorder, entitlement to a permanent 
and total rating for pension purposes, and entitlement to a 
temporary total rating for hospitalization from October 25, 
1988 to August 21, 1989.  

By rating action in October 1995, the RO evaluated all of the 
veteran's disabilities and denied entitlement to pension.  
The RO also denied service connection for a back disorder, 
and denied increased ratings for chondromalacia of the right 
and left knees and dysthymic disorder.  

On appellate review in June 1996, the Board noted that 
although the issues of increased ratings for service-
connected chondromalacia of the right and left knee were not 
included in the August 1994 Board remand, the issues were 
still in appellate status.  The Board then assigned an 
increased rating to 20 for the service-connected left knee 
disability, denied an increased rating for the service-
connected right knee disability, and granted a temporary 
total rating for hospitalization from October 25, 1988 to 
August 21, 1989.  The issues of service connection for a back 
disorder and entitlement to pension were remanded to the RO 
for additional development.  The Board also recognized the 
representative's March 1996 Informal Brief as a notice of 
disagreement to the October 1995 rating decision regarding an 
increased rating for the veteran's service-connected 
dysthymic disorder.  

By rating action in December 1997, the RO assigned a 
temporary total rating for hospitalization from September 3 
to September 27, 1997, which was then reduced to the 10 
percent schedular rating previously assigned, effective from 
October 1, 1997.  

By rating action in January 1998, service connection was 
established for chronic lumbar syndrome with history of 
injury and a 20 percent evaluation was assigned, effective 
from November 8, 1988.  The RO denied service connection for 
alcoholism secondary to service-connected dysthymic disorder, 
denied an increased rating for dysthymic disorder then rated 
10 percent disabling, and denied entitlement to pension 
benefits.  A Statement of the Case (SOC) was promulgated for 
the issue of an increased rating for dysthymic disorder in 
January 1998.  A Supplemental Statement of the Case was also 
promulgated for the pension issue in January 1998.  On a VA 
Form 9, received in February 1998, the veteran expressed 
dissatisfaction with the 20 percent rating assigned for his 
service-connected low back disability, and the 10 percent 
evaluation assigned for his dysthymic disorder.  

By rating action in July 1998, the RO denied increased 
ratings for the veteran's service-connected low back 
disorder, rated 20 percent disabling; chondromalacia of the 
left knee, rated 20 percent disabling, and chondromalacia of 
the right knee, rated 10 percent disabling, and denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  The veteran and his 
representative were notified of this decision.  

By rating action in October 1998, the veteran was assigned an 
increased rating to 50 percent for his service-connected 
dysthymic disorder, effective from July 17, 1998.  In a 
letter received in November 1998, the veteran expressed his 
dissatisfaction with the effective date of the award of 50 
percent for his dysthymic disorder and argued that it should 
be made effective from October 25, 1988.  A Supplemental 
Statement of the Case was issued in December 1998.  

By rating action in February 1999, the veteran was granted a 
total disability rating for compensation purposes based on 
individual unemployability, effective from July 17, 1998.  

Inasmuch as the veteran was assigned a total disability 
rating for compensation purposes based on individual 
unemployability, the issue of entitlement to a total rating 
for pension purposes is now moot, and will not be addressed 
in this document.  

The issue of an earlier effective date for an increased 
rating for service-connected dysthymic disorder, prior to May 
24, 1995, is the subject of the remand portion of this 
document.  

FINDINGS OF FACT

1.  The veteran's claim for an increased rating for service 
connected dysthymic disorder is plausible, and, to this 
extent, all relevant evidence necessary for an equitable 
disposition of this portion of his appeal has been obtained 
by the RO.  

2.  The symptoms of the veteran's dysthymic disorder 
currently and prior to July 17, 1998 during the time frame 
involved in the current appeal were such as to produce total 
social and industrial inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular rating to 100 
percent for the veteran's service-connected dysthymic 
disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9405 (as in 
effect prior to November 7, 1996).  

2.  An increased evaluation to 100 percent for the service-
connected dysthymic disorder prior to July 17, 1998, but 
during the time frame involved in this appeal, is warranted.  
38 U.S.C.A. §§ 5101(a), 5110(a) (West 1991 & Supp. 1998); 38 
C.F.R. §§  3.1(p), 3.151(a), 3.155(a), 3.157, 20.200 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection for dysthymic disorder was established by 
rating action in April 1993 and a 10 percent evaluation was 
assigned, effective from November 8, 1988, the date of 
receipt of the veteran's claim.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

In August 1993, the RO considered the issue of an increased 
rating for service connected dysthymic disability, based on 
VA records between 1988 and 1990.

When examined by VA on May 24, 1995, the examiner noted that 
he last saw the veteran for an extensive C&P evaluation in 
January 1993 and rendered a diagnosis of dysthymic disorder 
at that time.  The examiner noted that the veteran had been 
carrying the diagnosis of adjustment disorder with mixed 
features for a number of years previously.  The examiner 
indicated that since adjustment disorder was a time-limited 
diagnosis, he had changed it (in 1993) to the most prominent 
features that the veteran was presenting which were 
depressive features.  The examiner also indicated that he had 
reviewed the Claims File.  

On mental status examination, the veteran complained that he 
was worried, that he could not eat, and that he had been 
abusive to his girlfriend.  He reported that he beat her up 
about 40 times in four years, and that he had been in jail 
four times for domestic disputes."  He noted that he was 
sad, isolated himself and had no social life.  He had 
feelings that everyone was out to get him.  He reported that 
he did not do much each day.  However, he did note that he 
went fishing twice a week by himself.  While fishing, he 
occasionally had thoughts about jumping in the water.  The 
examiner noted that when he questioned the veteran about his 
depressive symptoms, the veteran rambled on, sometimes close 
to what the examiner called derailment.  This was explained 
as abandoning one subject to talk about another one.  This 
was, however, infrequent.  The veteran said that he felt sad 
because "life has passed me by."  He reported not knowing 
how often he had a crying spell.  He first said once a week, 
and then he said twice a month.  The examiner noted some 
loosening of associations.  The veteran further complained of 
having some diminution in his memory for recent events.  In 
addition, he noted that he continued to use alcohol to make 
himself feel more calm and to fall asleep at night.  
\
Mental status evaluation revealed that the veteran did poorly 
with calculations, but did moderately well on other standard 
intelligence test questions.  He was unable to deal with 
proverbs at all.  The examiner indicated that the veteran was 
competent for VA purposes.  It was the opinion of the 
examiner that the veteran was abusing alcohol and had become 
dependent on alcohol as a means of becoming somewhat more 
calm and being able to sleep.  The diagnoses on Axis I was 
Dysthymic disorder.  On Axis II, paranoid traits.  On Axis 
III, knee problems; back problems, and joint problems.  On 
Axis IV, money problems and unemployment; moderate.  On Axis 
V, the current GAF score was 55.  The examiner commented that 
he questioned the veteran about employability, and the 
veteran said that he would be willing to work if he could 
work sitting down.  He opined that employment was possible if 
some work could be found that would not require walking, 
standing, or lifting weights.  

When examined by VA in December 1995, the veteran stated that 
he was angry and on edge most of the time.  He felt that 
someone was always watching him, and that he did not want to 
do anything.  He felt depressed.  

On examination, the veteran appeared depressed.  The examiner 
indicated that he did not have the veteran's claims file for 
review, and that the veteran provided a self-described 
history.  He reported that he had half siblings with whom he 
was not close.  He left the sixth grade at the age of 13, 
dropping out at the time of his mother's death.  After he 
left school, he worked at odd jobs until he decided to enlist 
in the Marine Corps at the age 20 in October 1974.  After 
discharge, he worked for a short time as a long-shoreman and 
did janitorial work, then did gardening and landscape work.  
He last worked in June of 1995, but quit because he was 
unable to cope with his physical and mental problems.  

He was arrested four times for domestic violence when he was 
in a relationship with a woman between 1993 and 1995.  He was 
initially referred to a psychiatrist in 1988 or 1989 when he 
was admitted to the Gulfport VA and remained there for 21 
months.  He recalled that the initial diagnosis was 
adjustment disorder, and that this was changed after six 
months to a depressive disorder.  The veteran indicated that 
he was not sure of the medications he was taking, but 
believed he was receiving Amitriptyline 300 mg a day.  This 
made him very sleepy during the day and, curiously enough, 
kept him awake at night.  From a relationship that ended a 
year ago, he had a son who was now three years old.  He saw 
the boy twice a week, but had never considered marrying the 
mother because he felt that she was not to be trusted.  

The veteran lived with his uncle in a two-bedroom house.  The 
examiner indicated that the veteran could take care of all of 
his personal needs, and that he helped with the laundry.  The 
veteran reported that he avoided people because he got into 
arguments all the time and distrusted them.  He reported 
losing interest in activities he pursued in the past.  
Currently, he just stayed at home watching television for six 
hours and did nothing else.  The veteran could drive and 
shop, but he did not go to church.  Although he belonged to 
the PVA (Paralyzed Veteran's of America), he did not attend 
any meetings or social events.  The examiner opined that in 
his clinical opinion, the functional limitations described 
above were causally related to the veteran's mood disorder.  

On mental status examination, the veteran was helpful in 
giving his history and for taking part in the examination 
procedure.  He was depressed and sad without any diurnal 
variation.  He cried about three times a month and felt that 
he needed to cry but held it back at least once a week.  He 
was a restless individual and could not sit still for a long 
time, partly because of the pain in his knees.  The veteran 
reported that he started chores, but almost never finished 
them either because he lost interest or because he became too 
tired.  He slept poorly, about three hours a night, and then 
slept about three hours the next day.  Despite this, he was 
still tired when he woke up.  His appetite was poor, and he 
often skipped breakfast and lunch.  The veteran reported that 
he lost ten pounds in the past month.  He was troubled about 
his memory.  He reported suicidal thoughts daily, and that 
his plan varied.  He had no friends and no real interests.  
This veteran reported that beginning in 1989, he started 
hearing voices on occasion and that they that had become 
stronger and stronger, especially in the past three months.  
He stated that he had not told anybody about this because he 
felt that people would look at him as if he were crazy.  

The examiner indicated that despite the veteran's notion that 
he was stupid, the veteran did quite well on standard 
intelligence test questions, and indicated that he would 
place the veteran in the range of average to high average 
intelligence.  The diagnoses on Axis I was Major depressive 
disorder, severe, with psychotic features.  On Axis III 
chondromalacia of knees and condition of spine.  On Axis IV, 
unemployment and money problems.  On Axis V, the current GAF 
was 48.  The examiner indicated that the veteran's ability to 
perform in a gainful situation was limited because of his 
physical condition and even more so because of his constant 
anger, expectation of rejection, and condition.  He was able 
to handle funds if so assigned.  The examiner indicated that 
the veteran's prognosis was fair because he was being treated 
at a VA Mental Hygiene Clinic.  

When examined by VA in September 1996, the examiner noted 
that he did not have the veteran's C-file for review.  The 
veteran reported he had been attending the mental hygiene 
clinic and came in every three months.  The examiner noted 
that the veteran had a distinct odor of beer mixed with 
alcohol, and that there was a small bottle protruding from 
the back pocket of his jeans.  When the examiner mentioned 
it, the veteran smiled sheepishly and said, "I've had three 
beers and two whiskey's so far, and there is a little 
drinking whiskey in the bottle."  His complaints were 
similar to those voiced on previous VA examinations.

The examination revealed that the veteran's speech was very, 
very poorly organized and he rambled.  The veteran did rather 
poorly on standard intelligence test questions, but the 
examiner questioned whether this was the veteran's usual 
level of functioning or due to the number of drinks he had.  
At any rate, the examiner indicated that he would place the 
veteran in the low range of average intelligence.  The 
examiner also indicated that he could not consider the 
veteran competent for VA purposes because of his alcohol 
dependence, and that he had gone to the extreme of selling 
blood in order to get money to buy liquor.  The diagnoses on 
Axis I was Major Depressive Disorder with psychotic features, 
and Alcohol Dependence.  On Axis III, arthritis of the knees 
and spine.  On Axis IV, unemployment, money problems, family 
problems, severe.  On Axis V, the current GAF score was 45.  

When examined by VA in February 1997, the examiner noted that 
he had done an extensive C&P evaluation on the veteran in 
September 1996, but that the claims file and remand 
instructions were not made available to him at that time.  
The examiner indicated that he was requested to review the 
veteran's claim file as well as his earlier examinations in 
connection with the current examination.  

The examiner noted the veteran used alcohol abuse for many 
years.  He indicated that the veteran's major psychiatric 
picture was one of a severe depression and that the etiology 
was undoubtedly multifactorial.  His alcohol dependence could 
not be stated to have developed from his depression but the 
alcohol was something that the veteran had been using 
undoubtedly for many years prior to the onset of the severe 
symptoms of depression.  When examined in 1992, the veteran 
was extremely angry and showed a good deal of animosity 
directed against the VA because he claimed that there had 
been no diagnosis made of his knee problems.  The examiner 
noted that the diagnosis on the veteran's initial psychiatric 
examination in November 1992 gave no Axis diagnosis although 
in the body of the report, there were repeated references to 
the veteran's complaints of being depressed and angry all the 
time and of having no patience to do anything.  

The examiner opined that the veteran's alcoholism had a good 
deal to do with his lifestyle as well as the ordinary use for 
diminishing tension, distressing feelings and memory of 
unpleasant events.  The examiner indicated that this was the 
usual use for alcohol when used in chronic and prolonged 
fashion.  It would appear that the veteran's alcohol abuse 
had been in existence before a depression of marked severity 
was diagnosable.  The examiner indicated that the use of 
alcohol for self-medication was something that practically 
every alcoholic would say in extenuation of his use of 
alcohol, and in certain few cases, this might be so.  
However, most of the time, this was not the reason for the 
use but rather, to increase pleasant feelings and to diminish 
unpleasant feelings.  The diagnoses on Axis I was Major 
Depressive Disorder with psychotic features, and Alcohol 
Dependence.  On Axis III, arthritis of the knees and spine.  
On Axis IV, unemployment, money problems, family problems, 
severe.  On Axis V, the current GAF score was 45.  The 
examiner commented that, in his clinical opinion, the 
veteran's alcoholism was a co-morbid entity and did not 
derive from his psychiatric disorder; that is, his major 
depressive disorder with psychotic features.  

The veteran was voluntarily admitted to a VA hospital in 
September 1997.  The discharge summary report indicated that 
the veteran's primary problem when admitted was his drinking.  
The veteran reported that he was depressed and was admitted 
because of his homelessness, depression, weight loss, 
decreased appetite and decreased sleeping.  The veteran 
reported vague suicidal thoughts but had not attempted or 
planned it.  The veteran reported that he had been recently 
diagnosed with Hepatitis-C, and that this was one of the 
reasons he decided to come in.  The veteran said that he 
would like to go to a SATP program and then to the 
Domiciliary.  He denied every having had a problem with drug 
use but readily admitted to a history of heavy alcohol abuse.  

On mental status examination, the veteran was pleasant and 
cooperative.  He was rather sedated, and at times, he fell 
asleep during the interview.  He was quite thin and appeared 
to be malnourished.  He did not know the date but knew the 
correct month and year.  His mood was within normal limits, 
and his affect was slightly blunted but not markedly flat.  
The veteran reported that he heard voices in the past, but 
was unable to specifically relate what the voices said.  He 
reported feeling depressed and had trouble staying asleep.  

The veteran was assigned to a closed ward and had no 
particular psychiatric problems.  The examiner indicated that 
the veteran gained considerable weight during his stay and 
had done well from a psychiatric standpoint.  He did not show 
any symptoms of extreme depression and was not suicidal or 
homicidal.  The veteran was moved to an open ward and was 
able to go out without any difficulty.  On occasion, the 
veteran was not present for face count but usually returned 
without any problems.  The examiner indicated that most of 
the treatment was for the veteran's physical problems.  The 
veteran did fairly well and requested to be released on the 
23rd day.  The diagnoses included depression and substance 
abuse on Axis I; malnutrition, Hepatitis-C, and chronic 
arthritis on Axis III.  On Axis V, the current GAF score was 
50.  

Copies of numerous medical records, including duplicate VA 
medical records were received from the Social Security 
Administration in December 1997.   

When examined by VA in September 1998, the veteran was 
somewhat emaciated and was tense and slightly tremulous.   He 
was depressed and spoke in a low voice using only a few 
words.  The veteran said that he heard more voices.  He 
indicated that he yelled at his children and his woman 
friend, and that he had been abusive towards her.  This 
happened about 2 or 3 times a month.  He reported being edgy 
and nervous and noted he was unable to hold a job because he 
had an attitude.  Two months ago, he obtained a janitorial 
job, but was fired after two weeks.  On the job, he was 
depressed and started missing days.  He also got into 
conflicts with his foreman.  He denied having many friends 
because he got into conflicts with them also.  He complained 
about being sad all of the time and crying twice a week.  
Almost daily, he felt as if he needed to cry but held it in.  
He sleep was very poor, lasting only about 3 hours.  His 
appetite was poor, and he lost 20 pounds in the past 2 or 3 
months.  His comprehension and concentration were much less 
than they used to be, and he was forgetful.  The veteran 
reported suicidal thoughts 3 or 4 times a week.  He had one 
hobby and that was shooting pool, which he did about twice a 
month. 

The veteran did fairly well with intelligence test questions, 
but was absolutely concrete on the 3 proverbs.  The examiner 
indicated that he would place the veteran in the range of 
average intelligence, and that he was competent for VA 
purposes.  The diagnosis on AXIS I was major depressive 
disorder with psychotic features.  Axis II was liver 
problems; knee and back problems.  Axis IV was unemployment, 
money problems and problems with a woman friend.  On Axis V, 
the current GAF score was 40.  
Analysis

Initially, the Board notes that while the veteran was granted 
an increased rating to 50 percent for his service-connected 
psychiatric disability, and subsequently assigned a total 
rating for compensation purposes based on individual 
unemployability, a 50 percent evaluation is not the maximum 
rating for his service-connected disability.  Therefore, as 
the veteran has not withdrawn his appeal for an increased 
rating, the Board must consider whether he may be entitled to 
a rating in excess of 50 percent for the service-connected 
psychiatric disorder.  Also for consideration is the issue of 
whether a rating in excess of 10 percent prior to July 17, 
1998 is warranted for service-connected dysthymic disorder.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

The undersigned notes that the regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Under the criteria in effect at the time the veteran 
initiated his appeal with respect to the evaluation of his 
service connected psychiatric disorder, the principle of 
social and industrial inadaptability, the basic criterion for 
rating disability from the mental disorders, contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  38 C.F.R. § 4.129.  
The severity of disability was to be based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  An emotionally sick veteran with a good 
work record must not be under evaluated, nor must his 
condition be over evaluated on the basis of a poor work 
record not supported by the psychiatric disability picture.  
38 C.F.R. § 4.132 (1995) (as in effect prior to November 7, 
1996).  

In Hood v. Brown, 4 Vet. App. 301 at 303 (1993), the Court 
held that the term "definite," used in a 30 percent 
schedular evaluation, was qualitative in nature, whereas the 
rating criteria for the other evaluative percentages (i.e., 
total, severe, considerable, and mild) were quantitative.  
The Court remanded the case to the Board for a statement of 
reasons and bases, to detail how the term "definite" could 
be applied in a quantitative manner.  Id. at 304.  
Subsequently, the VA General Counsel issued a precedent 
opinion, which concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  As detailed in the opinion, the term represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  The term 
considerable, the criterion for a 50 percent evaluation, was 
to be construed as "rather large in extent or degree."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c) (West 1991).  

The regulations pertaining to the veteran's service-connected 
dysthymic disorder in effect prior to November 7, 1996 are as 
follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosion of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain 
employment...............................
.........................   100

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain 
employment...............................
........................    70

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial 
impairment.............................................
.........    50

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in the initiative, flexibility 
and reliability levels as to produce 
definite industrial 
impairment.............................................
.........    30

Less than above, with emotional tension 
or other evidence of anxiety productive 
of mild social and industrial 
impairment.........................................
...   10


There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working 
ability..................................
......................................    0

38 C.F.R. 4.132 (1995)

With regard to the above regulations, it is noted that if any 
one of the three criteria set forth in Diagnostic Code 9411 
for a 100 percent rating is met, a 100 percent rating shall 
be assigned.  See Johnson v. Brown, 7 Vet. App. 95 (1994).  

The revised criteria for rating the veteran's psychiatric 
disorder, effective November 7, 1996 are as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
...................  0

38 C.F.R. § 4.130 (1996)

A review of the record reveals that the VA examiner who 
evaluated the veteran in May 1995 concluded that the 
veteran's global assessment of functioning was 55.  A GAF 
score between 51 and 60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  The Board notes that the examiner assessed the 
veteran's intelligence level to be in the low-average range 
and suggested that sedentary work was possible if work could 
be found that did not require walking, standing or lifting 
weights.  

The same examiner evaluated the veteran in December 1995 and 
concluded that the veteran's ability to perform in a gainful 
situation was limited because of his physical and psychotic 
condition.  At that time, the examiner assigned a GAF score 
of 48.  Subsequent evaluations by the same examiner in 
September 1996 and February 1997 included GAF scores of 45.  
On the most recent VA examination in September 1998, the 
examiner rendered a GAF score of 40.  A GAF score between 41 
and 50 contemplates a level of impairment of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The GAF is highly probative as it relates directly to the 
veteran's level of functioning as it affects social and 
industrial adaptability, as contemplated by DC 9411.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  While the 
initial GAF score in May 1995 suggested that the veteran's 
dysthymic disorder caused only moderate difficulty in social 
and occupational functioning, the totality of the evidence 
indicates that industrial impairment is more significantly 
impaired.  The veteran has not been substantially gainfully 
employed for many years and has required frequent periods of 
hospitalization over the last couple of years.  The Board is 
cognizant of the fact that the veteran's need for 
hospitalizations were often precipitated by alcohol abuse.  
Nevertheless, he has consistently displayed significant 
psychiatric symptomatology.

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After reviewing the evidence of record, the Board 
concludes that the psychiatric disability picture is that of 
total social and industrial impairment during the entire 
period this case has been in appeal.  Therefore, the 
undersigned finds that his dysthymic disorder is such that it 
more closely approximates the criteria for a 100 percent 
schedular rating both prior to and from July 17, 1998.  


ORDER

An increased schedular rating to 100 percent for the 
veteran's service-connected dysthymic disorder from July 17, 
1998 is granted, subject to VA laws and regulation concerning 
payment of monetary benefits.  

An increased schedular rating to 100 percent prior to July 
17, 1998 (but limited to the time period involved in this 
appeal) for the veteran's service-connected dysthymic 
disorder is granted, subject to VA regulations concerning 
payment of monetary benefits.  



REMAND

The veteran asserts that the effective date for the award of 
an increased rating for his service-connected dysthymic 
disorder should be October 25, 1988.  The Board notes that 
while a timely appeal of the issue of an earlier effective 
date has been perfected, the SSOC issued in December 1998 did 
not provide the veteran with the appropriate laws and 
regulations pertaining to finality of prior rating decisions.  

VA Regulations relating to finality of determinations of the 
agency of original jurisdiction where an appeal is not 
perfected provide as follows:  

A determination on a claim by the agency 
of original jurisdiction of which the 
claimant is properly notified is final if 
an appeal is not perfected as prescribed 
in Rule 302 (§ 20.302 of this part).  

38 C.F.R. § 20.1103 (1998)

Except in the case of simultaneously 
contested claims, a claimant, or his or 
her representative, must file a Notice of 
Disagreement with a determination by the 
agency of original jurisdiction within 
one year from the date that that agency 
mails notice of the determination to him 
or her.  Otherwise, that determination 
will become final.  The date of mailing 
the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.  

38 C.F.R. § 20.302(a) (1998)  

Additionally, by rating action in January 1998, the RO 
granted service connection for a low back disability and 
assigned a 20 percent rating, effective from November 8, 
1988.  In a VA Form 9 received in February 1998, the veteran, 
among other things, expressed his dissatisfaction with the 20 
percent rating.  In this same document, he took issue with 
the decision by the RO denying secondary service connection 
for alcoholism.  This latter issue is not inextricably 
intertwined with the issue on appeal in view of the grant of 
a total rating for the psychiatric disability during the 
entire period of the appeal.  Nevertheless, the RO has not 
issued a statement of the case (SOC) on these matters, which 
must be done.  38 C.F.R. § 19.26 (1998).  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

Accordingly, the Board finds that in order to ensure full 
compliance with due process requirements, it is the decision 
of the Board that the case be REMANDED to the RO for the 
following development:  

The RO should provide the veteran and his 
representative with a Supplemental 
Statement of the Case for the issues of 
an increased ratings for his service-
connected low back disability, secondary 
service connection for alcoholism and an 
earlier effective date for an increased 
rating for his dysthymic disorder.  
Discussion of this latter issue should 
include the appropriate laws and 
regulations pertaining to finality of 
prior rating decisions.  The veteran 
should also be informed that he must 
filed a substantive appeal with regard to 
the claim for an increased rating for his 
low back disability and secondary service 
connection for alcoholism if he wishes to 
continue an appeal on these matters.  The 
parties should then be given the 
opportunity to respond thereto.  

The case should then be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either legal or factual, as to the ultimate outcome 
of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

